Citation Nr: 0119704	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-04 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left heel 
disability.

5.  Entitlement to service connection for bilateral shoulder 
bursitis.

6.  Entitlement to service connection for right palmar tendon 
fibrosis with a level of suspicion for palmar fibromatosis.

7.  Entitlement to service connection for bilateral eye 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1998.  The veteran's DD 214 also contains notations 
that he had an additional 9 months and 7 days of prior active 
service.

This appeal arises from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

On his February 1999 VA Form 9 substantive appeal the veteran 
requested a hearing at the RO before a member of the Board.  
In a June 2001 statement the veteran indicated that he no 
longer desired a hearing, and requested that his case be 
forwarded to the Board for a decision.  Accordingly, the 
Board finds the veteran has withdrawn his request for a 
personal hearing.  See 38 C.F.R. § 20.704(e) (2000).

The July 1998 RO decision on appeal granted the veteran's 
claims for lumbar spine disabilities, bilateral hip 
disabilities, a right heel disability, a left knee 
disability, a left ear hearing loss, hemorrhoids, a right 
testicle disability, a right paratracheal lymph node, a left 
tibia scar, and benign xerosis.  The veteran did not appeal 
either the assigned rating or the effective date of these 
grants.  Thus, those issues are not before the Board.  The 
veteran also did not appeal the denial of service connection 
for residuals of fractured fingers, residuals of fractured 
ribs, a metatarsus disability, musculoskeletal pain of the 
shoulders, heels and back, plantar fasciitis, a scar as a 
residual of intradermal nevus of the right lower eyelid 
removal, bronchitis, pulmonary granulomatous changes of the 
left lower lung with fibrosis, scars as residuals of the 
removal of warts, moles and nevi, hypercholesterolemia and 
hypertriglyceridemia, and periodontitis and gingivitis.  
Thus, those issues are not before the Board.  See 38 C.F.R. 
§ 20.200 (2000); Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997)

The issue of service connection for bilateral eye conditions 
will be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran's right ear hearing loss was caused by noise 
exposure during his active duty service.

2.  Current findings of tinnitus cannot be disassociated from 
exposure to loud noise during service.

3.  There is no medical evidence of any currently diagnosed 
right knee disability.

4.  There is no medical evidence of any currently diagnosed 
left heel disability.

5.  There is no medical evidence of currently diagnosed 
bilateral shoulder bursitis.

6.  There is no medical evidence of any currently diagnosed 
right palmar tendon fibrosis or fibromatosis.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.385 (2000).

2.  Tinnitus was incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

3.  A right knee disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303 (2000).

4.  A left heel disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303 (2000).

5.  Bilateral shoulder bursitis was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303 (2000).

6.  Right palmar tendon fibrosis or fibromatosis was not 
incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas V. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the provisions of the VCAA must be applied to the veteran's 
claims.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new legislation with 
regard to the issues before the Board.  The evidence of 
record includes the veteran's complete service medical 
records, his post-service military hospital treatment 
reports, reports of VA examinations and statements by the 
veteran.  Under the circumstances, the Board therefore finds 
that the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits sought.  The Board concludes 
that the discussions in the rating decision, statement of the 
case and the RO's letters to the veteran have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefits 
sought, such that there has been compliance with VA's 
notification requirements under the VCAA.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soymi v. Derwinski, 1 Vet. App. 540,. 546 
(l99l) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis V. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record and 
the assistance provided the veteran, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been implemented.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In reaching these determinations, the Board 
recognizes that the issues are being disposed of in a manner 
that differs from that employed by the RO.  The Board has, 
therefore, considered whether the veteran has been given 
adequate notice to respond, and, if not, whether he has been 
prejudiced thereby.  See Bernard, supra.  Because the outcome 
would be the same whether the claim was treated as not well 
grounded or adjudicated on the merits, the Board concludes 
that he has not been prejudiced by this approach.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2000).  In addition, certain chronic diseases, 
such as a sensorineural hearing loss, may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise" to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).


I.  Right Ear Hearing Loss

As noted in the INTRODUCTION of this decision, service 
connection for a left ear hearing loss has been previously 
granted.

The veteran's February 1971 pre-induction physical 
examination report, which contains an audiological 
examination report, indicated that right ear pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
15
15
X
20

Speech audiometry showing speech recognition ability was not 
noted.

The veteran's service medical records also contain numerous 
notations that the veteran had impacted cerumen in his ears.

The veteran's October 1997 retirement physical examination 
report, which contains an audiological examination report, 
indicated that right ear pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
10
20

Speech audiometry showing speech recognition ability was not 
noted.

A May 1998 VA audiological examination report, which was 
delayed for two weeks in order for the veteran to remove 
impacted cerumen from his ears, indicated that right ear pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
40

The average of the 1000, 3000, and 4000 Hertz pure tone 
thresholds was 25 decibels for the right ear.  Speech 
audiometry revealed right ear speech recognition ability of 
92 percent in the right ear.

Service connection for hearing loss is circumscribed by 
38 C.F.R. § 3.385, as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

Based on the evidence of record, and applying 38 C.F.R. 
§ 3.385, the veteran clearly did not experience documented 
hearing loss for VA purposes during his active duty service.  
However, the lack of any evidence of hearing loss disability 
at separation is not fatal to the veteran's claim.  Laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  The key issues are whether the veteran currently 
satisfies the criteria of 38 C.F.R. § 3.385, and whether 
there is medical evidence linking the current hearing loss 
disability to the veteran's period of active service.  As 
noted by the Court:

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometry test results reflecting an 
upward shift in test thresholds in 
service, though still not meeting the 
requirements for a "disability" under 
38 C.F.R. § 3.385, and (b) post-service 
audiometry testing produces findings 
meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran's current right ear hearing loss clearly meets 
the regulatory threshold requirements for a hearing 
disability under § 3.385, as the auditory threshold in the 
4,000 hertz frequency is 40 decibels in the right ear, and 
speech audiometry revealed right ear speech recognition 
ability of 92 percent.  Although there is no evidence upon 
retirement from active duty service that the veteran met the 
criteria of § 3.385, he may still obtain service connection 
if his hearing loss meets the criteria of 38 C.F.R. 
§ 3.309(a) within one year of his retirement.  

A July 1996 service Reference Audiogram contains a notation 
that the reference was established following exposure in 
noise duties.  Thus, the evidence indicates exposure to 
injury in service that would adversely affect the auditory 
system.  As noted in Hensley, supra, rating authorities must 
consider whether there is a medically sound basis to 
attribute the post-service hearing loss findings to the 
injury in service.  In the present case, since the April 1998 
VA audiological examination was conducted just over three 
months after the veteran's retirement from active duty 
service, his post-service right ear hearing loss is 
attributable to his inservice noise exposure.  Accordingly, 
service connection for a right ear hearing loss is warranted.


II.  Tinnitus

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 1991). When a disability is not 
initially manifested during service or within an applicable 
presumptive period, "direct" service connection may 
nevertheless be established by evidence demonstrating that 
the disability was, in fact, incurred or aggravated during 
the veteran's service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(b) (2000); Cosman v. Principi, 3 Vet. App. 503 (1992); 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); and 
Douglas v. Derwinski, 2 Vet. App. 103, 108-9 (1992).

In this case, in April 1998 the veteran reported suffering 
from occasional tinnitus.  The assessment included tinnitus.  
As detailed in the hearing loss section above, the medical 
record shows that the veteran has a medical history of 
exposure to acoustic trauma during service.  In resolving 
this ultimate issue, the Board is mindful of the doctrine of 
reasonable doubt.  As the U.S. Court of Appeals for Veterans 
Claims (Court) has written:

	A unique standard of proof applies in decisions on 
claims for veterans' benefits. Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 
5107(b)], a veteran is entitled to the "benefit of the doubt" 
when there is a proximate balance of positive and negative 
evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based on a review of the evidence as a whole, and giving the 
veteran the benefit of the doubt, the Board believes that the 
evidence is in equipoise and, therefore, supports the claim 
of service connection for tinnitus.  The Board concludes that 
the "negative evidence" is at least balanced by the "positive 
evidence" that the veteran's currently diagnosed tinnitus can 
be reasonably associated with noise exposure during his 
active service.  Accordingly, the evidence supports the 
veteran's claim for tinnitus.


III.  A Right Knee Disability

The veteran's service medical records reveal numerous 
complaints by the veteran as to right knee pain, and an April 
1970 report contains an assessment of muscle strain.  His 
October 1997 retirement physical examination report, however, 
contains notations that, upon clinical evaluation, the 
veteran's lower extremities were found to be normal.

During a May 1998 VA orthopedic examination the veteran 
reported a past history and current symptoms of a dull ache, 
stiffness, instability and lack of endurance.  Upon physical 
examination of the right knee no redness, swelling, atrophy 
or deformity was found.  No crepitus or clicks were noted 
during passive range of motion testing.  Range of motion of 
the right knee was found to be flexion of 140 degrees and 
extension of 0 degrees.  No limp, sudden buckling or "giving 
away" was noted with ambulation.  The examiner indicated 
that X-rays of the right knee revealed no evidence of 
significant deviation from normal.  The diagnosis was 
chondromalacia of the right knee, by history.

Thus, there is no medical evidence of record which reveals a 
current right knee disability.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Service connection may 
only be granted for a current disability; when a claimed 
condition is not shown, there may be no service connection.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Accordingly, the preponderance of the evidence is against the 
claim of service connection for a right knee disability.


IV.  A Left Heel Disability

The veteran's service medical records reveal numerous 
complaints by the veteran as to left heel pain, and 
assessment of calcaneal spurs and plantar fasciitis.  His 
October 1997 retirement physical examination report, however, 
contains notations that, upon clinical evaluation, the 
veteran's feet were found to be normal.

During the veteran's May 1998 orthopedic examination he 
reported pain in his left heel, using orthotics in his shoes, 
and taking Dapril tablets, two every morning, which does not 
relieve the pain.  Upon physical examination a normal gait 
was noted, without functional limitations when standing or 
walking, no skin tone or vascular changes were found, no 
erythema, and no edema or induration was noted.  The examiner 
indicated that the veteran's feet were essentially 
unremarkable, and that no deformity or malalignment was found 
on gross examination.  The examiner indicated that X-rays 
revealed no left heel spur formations.  The X-ray impression 
was a left foot unremarkable for bone spurs, and a diagnosis 
of plantar fasciitis by history (with level of suspicion for 
plantar fibromatosis).

Thus, there is no medical evidence of record which reveals a 
current left heel disability.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez, 
supra.  Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no service connection.  See, e.g., Rabideau, supra.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer, supra.

Accordingly, the preponderance of the evidence is against 
service connection for a left heel disability.

V.  Bilateral Shoulder Bursitis

The veteran's service medical records reveal numerous 
complaints by the veteran as to bilateral shoulder pain, and 
assessments of bilateral shoulder bursitis and possible tight 
shoulder joints.  His October 1997 retirement physical 
examination report, however, contains notations that, upon 
clinical evaluation, the veteran's upper extremities were 
found to be normal.

During a May 1998 VA orthopedic examination the veteran 
reported a history of bilateral shoulder pain.  Upon physical 
examination no redness, swelling, atrophy or deformity was 
found.  No crepitus or clicks were noted upon passive range 
of motion testing.  Bilateral shoulder range of motion 
included forward elevation of 180 degrees, abduction of 180 
degrees, and external rotation of 90 degrees.  The veteran 
was able to shrug his shoulders against resistance.  The 
examiner indicated that bilateral shoulder X-rays revealed no 
evidence of significant deviation from normal.  The 
impression was negative shoulders.

Thus, there is no medical evidence of record which reveals a 
current bilateral shoulder disability.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez, 
supra.  Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no service connection.  See, e.g., Rabideau, supra.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer, supra.

Accordingly, the preponderance of the evidence is against 
service connection for a bilateral shoulder disability.


VI.  Right Palmar Tendon Fibrosis and Fibromatosis

The veteran's service medical records contain a diagnosis of 
right palmar tendon fibrosis, but not fibromatosis.  His 
October 1997 retirement physical examination report, however, 
contains notations that, upon clinical evaluation, the 
veteran's upper extremities were found to be normal.

During a May 1998 VA orthopedic examination reported no 
symptoms of any hand disorder.  Upon physical examination 
right palmar puckering along the fourth deep flexor tendon 
was noted, without contracture.  No joint tenderness or 
swelling was noted on palpation.  No skin tone or texture 
changes were noted.  Range of motion testing revealed palmar 
flexion of 90 degrees, metacarpophalangeal flexion of 90 
degrees, ulnar deviation of 50 degrees with verbal pain 
response, and radial deviation of 20 degrees.  The examiner 
indicated the veteran could spread his fingers apart, make a 
fist, touch his thumb to each finger and to the base of his 
little finger.  The diagnosis was right palmar tendon 
fibrosis by history (level of suspicion of palmar/plantar 
fibromatosis).

Thus, there is no medical evidence of record which reveals a 
current right hand disability.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez, 
supra.  Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no service connection.  See, e.g., Rabideau, supra.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer, supra.

Accordingly, the preponderance of the evidence is against 
service connection for a right hand disability.


VII.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a right knee disability is denied.

Service connection for a left heel disability is denied.

Service connection for bilateral shoulder bursitis is denied.

Service connection for right palmar tendon fibrosis with a 
level of suspicion for palmar fibromatosis is denied.


REMAND

The veteran's service medical records contain different 
diagnoses of eye problems, including refractive error.  The 
veteran has specifically applied for service connection for 
esophoria and amblyopia, which were found on an April 1998 
eye examination.  He also included hyperopic astigmatism, 
presbyopia, right esotropia, strabismus and bilateral eye 
"floaters" as disabilities for which service connection was 
requested.  As noted by the RO in the July 1998 decision on 
appeal, generally, congenital or developmental defects or 
conditions are not considered to be diseases or injuries 
within the meaning of applicable legislation providing VA 
disability compensation benefits.  38 C.F.R. § 3.303(c).  
Additionally, 38 C.F.R. § 4.9 indicates that mere congenital 
or developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.

The RO, in the July 1998 decision, found that both esophoria 
and amblyopia were congenital or developmental defects or 
conditions, and denied the veteran's eye claim on that basis.  
Neither the RO nor the Board, however, may base a decision on 
its own unsubstantiated medical conclusion, and there is no 
medical evidence of record noting that esophoria and 
amblyopia are congenital or developmental defects or 
conditions.  A medical determination must be supported on the 
basis of independent medical evidence in the record.  See 
Thurber v. Brown, 5 Vet. App. 119, 123 (1993); Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

Accordingly, the veteran's eye claim must be remanded to the 
RO in order to have the VA eye examiner indicate whether 
esophoria and amblyopia are indeed congenital or 
developmental defects or conditions.  When, during the course 
of review, it is determined that further evidence or 
clarification of the evidence is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must return the April 1998 VA 
eye examination report to the examiner 
for clarification.  The examiner is 
requested to provide an opinion as to 
whether esophoria and amblyopia are 
congenital or developmental defects or 
conditions.  If further clarification by 
the examiner is necessary, or if the 
veteran must be reexamined, that 
development should be undertaken.

2.  After completion of the above, the RO 
should review the examination report to 
determine if it is sufficient to properly 
adjudicate the veteran's claim for 
service connection for eye disabilities.  
If not, the report should be returned as 
inadequate for adjudication or rating 
purposes.  See 38 C.F.R. § 4.2; Bruce v. 
West, 11 Vet. App. 405, 410 (1998); 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

3.  The RO should then adjudicate the 
service connection issue on the merits 
and on the basis on all the evidence of 
record, including any newly received 
evidence, and all applicable statutes, 
regulations, and caselaw, including 
38 U.S.C.A. §§ 1111 and 1153, 38 C.F.R. 
§§ 3.303(c) and 4.9, VAOPGCPREC 82-90 
(July 1990), Winn v. Brown, 8 Vet. 
App. 510, 515-16 (1996), Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995), and 
Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  If any determination remains 
unfavorable to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to accord due process of law and to fulfill the duty to 
assist.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

 



